Dismissed and Memorandum Opinion filed July 29, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00613-CR
NO. 14-10-00614-CR
____________
 
DERRICK SCOTT a/k/a/ DERRICK JEVON SCOTT, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 263rd District Court
Harris County, Texas
Trial Court Cause Nos. 1226076 &
1225952
 

 
MEMORANDUM
OPINION
Appellant entered guilty pleas to two aggravated robbery
charges, both with deadly weapon findings.  In accordance with the terms of plea
bargain agreements with the State, the trial court sentenced appellant on January
26, 2010, to confinement for ten years in the Institutional Division of the
Texas Department of Criminal Justice in each case, with the sentences to be
served concurrently.  No motion for new trial was filed in either case. Appellant
filed an untimely pro se notice of appeal of both cases.  We dismiss the appeals.

Appellant’s pro se notice of appeal was not filed until June
24, 2010, almost five months after sentencing.  A defendant’s notice of appeal
must be filed within thirty days after sentence is imposed when the defendant
has not filed a motion for new trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of appeal which
complies with the requirements of Rule 26 is essential to vest the court of
appeals with jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex.
Crim. App. 1998).  If an appeal is not timely perfected, a court of appeals
does not obtain jurisdiction to address the merits of the appeal.  Under those
circumstances it can take no action other than to dismiss the appeal.  Id.
In addition, the trial court entered a certification of the
defendant’s right to appeal in each case which the court certified that each is
a plea bargain case, and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court’s certifications are
included in the records on appeal.  See Tex. R. App. P. 25.2(d). 
The records support the trial court’s certifications.  See Dears v. State,
154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly, we dismiss the appeals.  
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justice Yates and Boyce.
Do Not Publish — Tex. R. App.
P. 47.2(b).